Citation Nr: 0214636	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  98-08 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to June 
1994.

This case was previously before the Board of Veterans' 
Appeals (Board), the last time on January 29, 2001.  At that 
time, the Board found that new and material evidence had not 
been received to reopen claims of entitlement to service 
connection for the following disabilities:  a bilateral knee 
disorder; hearing loss disability; fatigue, including a claim 
that it was due to undiagnosed illness; and memory loss, 
including a claim that it was due to undiagnosed illness.  
The Board also denied entitlement to a compensable rating for 
the veteran's service-connected tinnitus, prior to June 10, 
1999, and to a rating in excess of 10 percent for tinnitus 
since June 10, 1999.  The veteran did not request 
reconsideration or any of those decisions nor did he appeal 
any of those decisions to the United States Court of Appeals 
for Veterans Claims (hereinafter Court).  Therefore, those 
decisions are final.  38 U.S.C.A. §§ 7103, 7104(a) (West 1991 
and Supp. 2001); 38 C.F.R. § 20.1100 (2001).

In its January 29, 2001, decision, the Board also found that 
new and material evidence had been submitted with which to 
reopen claims of entitlement to service connection for a 
respiratory condition and for a skin disorder, including 
claims that such disorders were the result of undiagnosed 
illness.  The Board then remanded those issues to the RO for 
further action.  The Board also remanded the following issues 
for further development:  entitlement to service connection 
for a bilateral wrist condition; entitlement to service 
connection for a bilateral shoulder condition; and 
entitlement to service connection for gout.  

In May 2002, following the requested development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska granted entitlement to service connection 
for the following disabilities and assigned the indicated 
ratings:  gout, evaluated as 20 percent disabling; a 
respiratory condition, characterized as asthma, evaluated as 
10 percent disabling; eczema, evaluated as 10 percent 
disabling; tendinitis of the left wrist, evaluated as 10 
percent disabling; and tendinitis of the right wrist, 
evaluated as 10 percent disabling.  Those ratings became 
effective September 9, 1996.  As to the issue of service 
connection for each of those disabilities, the RO's actions 
represented a full grant of the VA benefits sought.  
Accordingly, those issues are no longer before the Board.  

Finally, in its May 2002 rating action, the RO confirmed and 
continued its denial of entitlement to service connection for 
bilateral shoulder disability.  Thereafter, that issue was 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran's tendinitis and bursitis in each shoulder were 
first manifested in service.


CONCLUSION OF LAW

Tendinitis and bursitis in each shoulder are the result of 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

THE FACTS

The veteran's service medical records are completely negative 
for any complaints or clinical findings of disability of 
either shoulder.  

In December 1994, the veteran underwent a VA examination for 
the Persian Gulf Registry.  He complained of low back pain 
and pain and stiffness in other unspecified joints.  
During a VA general medical examination in January 1995, the 
veteran complained of stiffness and pain in multiple joints, 
primarily the feet, ankles, knees, hands, wrist, elbows, and 
shoulders.  He denied any injuries to the shoulders.  On 
examination, the shoulders were nontender, and the range of 
shoulder motion was full.  Mild crepitus was felt in the 
shoulders, superiorly.  X-rays were normal.  The relevant 
diagnosis was joint stiffness and pain in the feet, ankles, 
knees, hands, wrist, elbows, and shoulders, by history.

During a VA orthopedic examination, also performed in January 
1995, the veteran complained of achiness in all of his 
joints, particularly his ankles, knees, hands, wrist, elbows, 
and shoulders.  Such achiness was reportedly worse with 
activity.  The veteran reported that he was a swimmer and 
that during the previous 6 months, he had noticed crepitus in 
his shoulders, worse on the left.  It was noted that he had 
had no trauma to his shoulders.  On examination, the 
veteran's range of shoulder motion was full, and there was no 
palpable crepitus.  His shoulders were nontender, and he had 
no impingement.  X-rays were normal.  The relevant diagnosis 
was possible autoimmune disease or inflammatory arthritic 
process.

Records from S. E. S., M.D., show that in February 1997, the 
veteran was involved in a motor vehicle accident in which he 
sustained posterior left shoulder strain.  The following 
month, the examiner noted that such disorder was resolving.  
In April 1997, the veteran complained of intermittent 
bilateral shoulder pain, worse with activity.  It was noted 
that after the motor vehicle accident, he had experienced no 
pain in his right shoulder.  Following the examination, the 
relevant diagnosis was rotator cuff impingement syndrome, 
right shoulder.  In June 1997, it was noted that the 
veteran's right shoulder pain had resolved.  

The report of a private rheumatology consultation, dated in 
March 1997, and records from C. L. K., M.D., dated from April 
1998 through February 2000, show that the veteran had a 
history of gout dating back to the mid-1990's.  

During his hearing at the RO in May 1997, the veteran 
testified that he had gout but was unsure if his multiple 
joint pain was related to that disorder.
During a VA orthopedic examination, performed in April 2002, 
the examiner reported that he had reviewed the veteran's 
claims folder and the Board's remand instructions.  It was 
noted that the veteran had not had any specific injuries to 
his shoulders but that he had begun to experience pain.  It 
was also noted that he had gout affecting his big toe and 
ankles and that the symptoms were traveling up to his knees.  
He reported daily pain, weakness, and stiffness in both 
shoulders and that they were more difficult to use.  
Following the examination, the relevant diagnosis was 
bursitis and tendinitis in both shoulders.

In April 2002, the veteran underwent a VA dermatologic 
examination by the same examiner.  Following that 
examination, the examiner stated that it appeared very likely 
that while on active duty, the veteran had multiple 
disabilities, including a bilateral shoulder disorder.  The 
examiner noted that such disorders were well-documented in 
the veteran's medical records.  

In an addendum, dated in May 2002, the VA examiner stated 
that it appeared that the veteran's shoulder problems, which 
were not related to gout, started around 1991, while the 
veteran was on active duty.  The examiner noted that the 
veteran's shoulder problems were well documented in his 
medical records.

ANALYSIS

The veteran seeks entitlement to bilateral shoulder 
disability.  Service connection connotes many factors, but 
basically, it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if preexisting such service, was 
aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Even if the disease at 
issue is initially diagnosed after the veteran's discharge 
from service, service connection may still be granted when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the evidence shows that approximately 6 months 
after his discharge from service, the veteran began reporting 
pain and stiffness in his shoulders dating back to service.  
Although he demonstrated crepitus in each shoulder, there was 
no evidence of any intervening trauma or acute disease 
process associated with such complaints.  Ultimately, the 
diagnosis was tendinitis and bursitis.  In April 2002, 
following a VA examination, the examiner concluded that such 
disorders appeared to have started in service.  That 
conclusion was based on history reported by the veteran, a 
review of the veteran's claims folder, and the results of a 
physical examination, including X-rays.

It is noteworthy that the RO did not accept the VA examiner's 
medical opinion regarding the onset of the veteran's shoulder 
disorder.  In rejecting the physician's opinion, the RO 
reasoned that the physician erroneously stated that the 
veteran's shoulder problems were documented in his service 
medical records.  However, the examining physician did not 
state that the shoulder problems were documented in the 
service medical records, but instead, that the shoulder 
problems were well documented in the veteran's medical 
records.  In fact, the record shows that the physician 
properly took into account all the medical records, both 
service and post-service, and the history reported by the 
veteran, along with the physician's own findings on the 
examination.  Based on this review of the record, the 
physician physician properly exercised his medical judgment 
to answer the medical question regarding the onset of the 
shoulder disorder.   

Therefore, although the veteran's service medical records are 
negative for any evidence of disability in either shoulder, 
the physician's assessment of the chronic complaints and 
clinical findings which have been recorded since shortly 
after the veteran's retirement from service are sufficient to 
place the evidence in a state of equipoise.  That is, there 
is an approximate balance of evidence both for and against 
the veteran's claim.  In such cases, all reasonable doubt is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Accordingly, service connection is 
warranted for tendinitis and bursitis of each shoulder.  


ORDER

Service connection for tendinitis and bursitis in each 
shoulder is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

